Citation Nr: 0738854	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left ankle injury

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

3.  Entitlement to an initial compensable rating for eczema.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1998 to April 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  Since April 5, 2003, the veteran's residuals of left 
ankle injury have been manifested by not more than moderate 
limitation of motion; there has been no evidence of ankylosis 
of the ankle.

2.  Since April 5, 2003, the veteran's diastolic blood 
pressure readings have not been predominantly 110 or more and 
his systolic blood pressure readings have not been 
predominantly 200 or more.

3.  Since April 5, 2003, the veteran's eczema has not 
manifested over at least 5 percent, but less than 20 percent, 
of the entire body or exposed areas affected; nor has his 
disability required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  


CONCLUSIONS OF LAW

1.  Since April 5, 2003, the criteria for an initial 
disability rating higher than 10 percent for residuals of 
left ankle injury have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5019, 
5270, 5271 (2007).

2.  Since April 5, 2003, the criteria for an initial 
disability rating higher than 10 percent for hypertension 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7101 (2007).

3.  Since April 5, 2003, the criteria for an initial 
compensable disability rating for eczema have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in November 2005.  Although this 
notice was sent after the initial adjudication of the claims 
and the veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claims 
until March 2006, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the receipt of 
all pertinent evidence, the RO readjudicated the claims in 
July 2007.  There is no indication in the record or reason to 
believe that the ultimate decision of the RO would have been 
different had VCAA notice been provided at an earlier time.  
Moreover, the veteran has not appealed any RO assignment of 
any effective date.  Consequently, the failure to provide 
timely notice with respect to the effective date element of 
the claims is no more than harmless error.  

The record also reflects that the veteran's service treatment 
records and VA treatment records have been obtained, and that 
the veteran has been afforded VA examinations of all three 
medical conditions at issue in this appeal.  The Board notes 
that the veteran failed to report for two scheduled VA 
examinations in June 2007.  He has contributed no explanation 
of his failure to report to the record.  However, he had 
already reported for completed VA examinations of his claimed 
conditions in May 2003 and July 2005.  Additionally, he gave 
VA a signed statement received in November 2005 wherein he 
wrote that he had no further evidence to submit and requested 
that adjudication proceed based on the information and/or 
evidence provided.  Although the veteran was not provided the 
regulations in 38 C.F.R. § 3.655 (2007) and informed of the 
consequences of failure to report for a VA examination until 
the July 2007 supplemental statement of the case, the Board 
has determined that no further examination is required in 
this case because the medical evidence currently of record is 
sufficient to decide the claims.  

The veteran has not identified any other evidence that could 
be obtained to substantiate the claims for higher initial 
disability ratings.  The Board is also unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the veteran's claims.

General Legal Criteria

Higher Initial Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The provisions of 38 C.F.R. § 4.31 (2007) indicate that in 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulation states that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Scope of Evidence Considered

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(holding that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

Standard of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of left ankle injury, 
hypertension, and eczema.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities.

In the February 2004 rating decision here on appeal, the RO 
granted service connection for residuals of left ankle 
injury, hypertension, and eczema, and assigned the respective 
percentage disability ratings, explained in detail below, 
that remain in effect to this date.  

Residuals of Left Ankle Injury

The veteran is currently assigned a 10 percent disability 
rating for residuals of left ankle injury under 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5019, 5271.  His residuals of left 
ankle injury have been rated as 10 percent disabling since he 
received his initial rating in the February 2004 rating 
decision.  Under Diagnostic Code 5019, a service-connected 
condition is rated on limitation of motion of affected parts, 
as arthritis, degenerative, except gout, which is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2007).  Under 
Diagnostic Code 5271, a 10 percent rating is assigned where 
there is limitation of ankle motion which is moderate in 
degree.  A 20 percent rating requires marked limitation of 
motion.  

On VA examination in May 2003, the veteran was observed to 
ambulate with an abnormal gait and a left leg limp.  For his 
left ankle, during dorsiflexion, he had full range of motion 
with pain at 20 degrees.  During plantar flexion, he had 
restricted range of motion at 30 degrees and pain at 20 
degrees.  The examiner reported that the veteran had no other 
additional limitations except for the pain.  The examiner 
also reported that the veteran had no ankylosis.  No 
additional limitation by fatigue, weakness, lack of 
endurance, or incoordination following repetitive use was 
noted.  The diagnosis was status postoperative ligament 
repair in the left lateral ligaments.

On VA examination in July 2005, the veteran was observed to 
ambulate with a normal gait, although he was utilizing a cane 
as an ambulatory assistive device on that occasion.  For his 
left ankle, he had dorsiflexion of 20 degrees.  He had 
plantar flexion of 45 degrees.  See also 38 C.F.R. § 4.71a, 
Plate II showing normal ankle dorsiflexion as from 0 to 20 
degrees, and normal plantar flexion as from 0 to 45 degrees.  
The examiner wrote that some pain was noted throughout full 
range of motion testing.  The examiner also reported that 
range of motion was not limited by pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  
The examiner wrote that he could not determine any additional 
limitation in degrees without resorting to speculation.  No 
ankylosis was reported.  There was no change in the diagnosis 
of left ankle status post ligament reconstruction from May 
2003.  

The other clinical evidence of record includes VA treatment 
records from March to July 2005 and from May to June 2006, 
which do not give any ratable information about the medical 
condition here on appeal.

In this case, the veteran's complaints of pain of the ankle, 
along with the objective findings, have already been taken 
into consideration in the assignment of the current 10 
percent rating.  Further, the July 2005 VA examiner 
specifically indicated range of motion was not limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  Based on the evidence discussed above, 
the Board finds consideration the factors identified in 38 
C.F.R. §§ 4.40, 4.45 and DeLuca provides no basis for 
assignment of a higher rating for the left ankle disability.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
left ankle disability, but finds that no higher ratings are 
assignable.  Objective medical findings do not include 
ankylosis of the ankle, ankylosis of subastragalar or tarsal 
joint, malunion of os calcis or astragalus, or astragalectomy 
of the ankle.  Consequently, evaluation of the veteran's left 
ankle disability under Diagnostic Codes 5270, 5272, 5273 or 
5274, respectively, is not warranted.  The veteran's service-
connected left ankle disability is also not shown to involve 
any other residuals that would warrant consideration of any 
other provision of the rating schedule.

In sum, the medical evidence shows that for the period here 
under review the veteran's residuals of left ankle injury 
have been manifested by pain on motion which justifies the 
assigned rating of 10 percent.  Even with consideration of 
all pertinent disability factors, it is clear from the 
medical evidence that the veteran's left ankle disability has 
not been productive of more than moderate limitation of 
motion during any portion of the initial evaluation period.  
Accordingly, the disability does not warrant more than a 10 
percent evaluation during any portion of the initial 
evaluation period that began on April 5, 2003.  

Hypertension

The veteran was initially assigned a 10 percent disability 
rating that remains in effect for hypertension under 38 
C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 
7101, a 10 percent rating is assigned when diastolic pressure 
is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or there is a history of diastolic 
pressure predominantly 100 or more and continuous medication 
is required for control.  A 20 percent evaluation is 
prescribed when diastolic pressure is predominantly 110 or 
more or systolic pressure is predominantly 200 or more.  Id.  

In both VA examination reports of record, from May 2003 and 
July 2005, the veteran was noted to be currently diagnosed 
with hypertension.

The May 2003 VA examination report noted blood pressure 
readings of 150/100 sitting, 152/100 lying, and 152/100 
standing, on day 1; 142/104 sitting, 150/104 lying, and 
144/106 standing, on day 2; and 146/106 sitting, 142/98 
lying, and 152/104 standing, on day 3.

The May 2003 examiner reported that in the past the veteran 
had been placed on hydrochlorothiazide 25 milligrams, but 
that the veteran was not on any medication at the present 
time (because he had not followed-up with treatment to obtain 
more hydrochlorothiazide).  The examiner wrote that there was 
no functional impairment from hypertension at the present 
time, and that the veteran was able to perform all aspects of 
daily living without any problem.

The July 2005 VA examination report noted blood pressure 
readings of 136/90 sitting, 134/90 lying, and 140/90 
standing.

The July 2005 examiner reported that the veteran's current 
treatment included hydrochlorothiazide once per day, and 
exercise with diet control.

Of the other medical evidence of record (VA treatment records 
from March to July 2005 and from May to June 2006), VA 
treatment records dated from May 2006 show the following 
blood pressure readings on two separate dates of treatment: 
130/80 and 125/78.  These VA treatment records did not 
reflect what medication or dosage of medication the veteran 
was taking to control his blood pressure, much less that any 
dosage had increased. 

The foregoing blood pressure readings show that for the 
period here under review the veteran has not had diastolic 
blood pressure that is predominantly 110 or more, or systolic 
blood pressure that is predominantly 200 or more, as 
contemplated by a higher disability evaluation.  
Additionally, Diagnostic Code 7101 does not provide that an 
increase in medication warrants an increased evaluation.  
Therefore, a rating in excess of 10 percent for the veteran's 
hypertension is not warranted for any portion of the initial 
evaluation period that began on April 5, 2003.

Eczema

The veteran was initially assigned a non-compensable 
disability rating that remains in effect for eczema under 38 
C.F.R. § 4.118, Diagnostic Code 7806.  Diagnostic Code 7806 
provides for a non-compensable rating when less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and; no more than topical therapy is 
required during the past 12-month period.  Diagnostic Code 
7806 provides for a compensable rating of 10 percent when at 
least 5 percent, but less than 20 percent, of the entire body 
or exposed areas are affected; or, the disability requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  Id.

In both VA examination reports of record, from May 2003 and 
July 2005, the veteran was noted to be currently diagnosed 
with eczema.

The May 2003 examination report included physical examination 
findings of eczema of the left wrist, elbow, and the back of 
the veteran's neck.  The May 2003 examination report did not 
otherwise give any medical information or evidence about the 
veteran's eczema; this examination was specifically directed 
toward inquiry into the other two claimed conditions here on 
appeal.

The July 2005 examination report noted that examination of 
the skin revealed some mild eczematous lesions evidenced by a 
fine maculopapular rash that was slightly erythematous 
involving one percent of the exposed area and 0.5 percent of 
the entire body.  The examiner wrote that "[t]he lesions 
were nonulcerated, exfoliated, or crusted."  There was no 
tissue loss, induration, inflexibility, pigmentary change, or 
limitation of motion.  The lesions were largely confined to 
the posterior neck region.  These lesions were not associated 
with systemic disease or nervous condition, the examiner 
reported.  The veteran reported taking oral Benadryl when his 
condition flares-up or is otherwise exacerbated.

The foregoing examination findings show that for the period 
here under review the veteran has not manifested eczema over 
at least 5 percent, but less than 20 percent, of the entire 
body or exposed areas affected; or, that his disability has 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  The other medical evidence of record includes, as 
noted above, VA treatment records from March to July 2005 and 
from May to June 2006.  These do not give any indication that 
the veteran's eczema meets the criteria for a 10 percent 
disability rating, either.  Therefore, a rating higher than a 
non-compensable rating for the veteran's eczema is not 
warranted for any portion of the initial evaluation period 
that began on April 5, 2003.

Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The record reflects that the veteran 
has not required frequent hospitalization for any of the 
disabilities here on appeal and that the manifestations of 
the disabilities are not in excess of those contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment from the veteran's 
residuals of left ankle injury would be in excess of 10 
percent, or that the average industrial impairment from the 
veteran's hypertension would be in excess of 10 percent, or 
that the average industrial impairment from the veteran's 
eczema would be to a compensable degree.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an initial disability rating higher than 10 
percent for residuals of left ankle injury for any period 
since April 5, 2003 is denied.

Entitlement to an initial disability rating higher than 10 
percent for hypertension for any period since April 5, 2003 
is denied.

Entitlement to an initial compensable disability rating for 
eczema for any period since April 5, 2003 is denied.


____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


